Exhibit 10.1
 
 
 
 
 
 
November 26, 2012
 


Joseph P. Dwyer,
3 Cordwood Court
East Northport, NY, 11731






 
Dear Joseph,
 
It is my pleasure to extend to you, effective November 26, 2012 (“Effective
Date”), an offer for employment as Chief Financial Officer with Virtual Piggy,
Inc. reporting to Jo Webber.
 
In consideration for your employment, Virtual Piggy agrees to pay you a
bi-weekly base salary of $9,615.38. Also you will be granted 1,000,000 Options
to purchase Virtual Piggy, Inc. stock at a price that is established by the
market at the close of this day, which will time vest over a three year period.
Such options shall become 100% vested upon change of control of the company
ownership, as defined in your option agreement. You will also be entitled to
earn annual incentive compensation based upon your achievement of mutually
agreeable goals. In addition, the Company offers you the following benefits:
 
·
Four weeks of paid vacation time.

·
Participation in the company health plan and other company benefit plans
available to employees of the company.

·
Reimbursement for approved reasonable business expenses incurred on behalf of
the Company, including travel to the company offices and related hotel or
lodging expenses. Detailed receipts are required for all reimbursable expenses



The purpose of this letter is only to confirm our discussion regarding your
compensation and is not an employment contract.  Virtual Piggy, Inc. is an
at-will employer, and neither you nor Virtual Piggy is bound to continue the
employment relationship if either chooses, at its will, to end the relationship
at any time.  However, in the event that your employment is terminated
involuntarily, other than for Cause,  you will entitled to six (6) months of
base wages, at your then current rate, plus six (6) months of company provided
benefits.  The base wages will be paid over the course of the six (6) months in
accordance with the Company’s payroll cycle.  Benefits will be provided to you,
net of your then existing contributions. For purposes of this Agreement the term
“Cause” shall mean the Employee’s (a) misconduct involving fraud, material
dishonesty or illegality; (b) commission of a felony or other crime involving
fraud, dishonesty or moral turpitude; (c) failure to perform any of his material
obligations under this Agreement or any of his material duties as reasonably
directed by the Company’s Chief Executive Officer or the Board of Directors,
and, in each case, failure to cure such breach (other than by reason of death or
disability, court decree or agreement) within twenty (20) business days after
written notice thereof from the Company to Employee to the extent the breach is
capable of being cured; (d) violation of any written policies of the Company,
the failure of which was or could be materially adverse to the Company’s
operations or financial condition.
 
 
 

--------------------------------------------------------------------------------

 
 
This offer is contingent upon your ability to provide the results of your
background check, as well as your execution of a non-disclosure and
confidentiality agreements in the standard form utilized by Virtual Piggy, Inc.
for its employees.
 


 
Please indicate your acceptance by signing and faxing a copy of this letter to
(310) 634-1246 and forwarding the original to Human Resources at our Corporate
office by US Mail.  The mailing address is 1221 Hermosa Avenue, Suite 210,
Hermosa Beach, CA 90254.
 


 
I am excited to introduce you into the Virtual Piggy organization, and believe
that you will make a strong contribution.  If you have any questions regarding
the details of this offer, please do not hesitate to contact me.
 


 
Best Regards,
 


 
/s/ Jo Webber
 
Jo Webber
CEO



--------------------------------------------------------------------------------





 


 
 
In Acceptance,
 


 
 
/s/ Joseph P.
Dwyer                                             11/26/12               
                      
 
Joseph P. Dwyer                                                   Date
 
 
 

--------------------------------------------------------------------------------

 